                                             Case 5:19-cv-02626-NC Document 65 Filed 04/29/20 Page 1 of 8




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            RINGCENTRAL, INC.,                                Case No. 19-cv-02626-NC
                                  11
                                                        Plaintiff,                            ORDER GRANTING IN PART
Northern District of California




                                  12                                                          AND DENYING IN PART
 United States District Court




                                                   v.                                         DEFENDANTS’ MOTION TO
                                  13                                                          DISMISS
                                            NEXTIVA, INC., et al.,
                                  14                                                          Re: Dkt. No. 57
                                                        Defendants.
                                  15
                                  16
                                  17            In this business defamation lawsuit, defendants Nextiva, Inc. and UnitedWeb, Inc.
                                  18   move to dismiss plaintiff RingCentral Inc.’s second amended complaint. See Dkt. No. 57.
                                  19   Defendants argue that RingCentral still fails to allege facts supporting its claims. In its
                                  20   amended complaint, RingCentral now alleges sufficient facts to support its claims, but still
                                  21   fails to establish an alter ego relationship between the two Defendants. Accordingly, the
                                  22   Court GRANTS IN PART and DENIES IN PART Defendants’ motion to dismiss.
                                  23   I.     Background
                                  24          A.   Allegations in the Second Amended Complaint
                                  25            The facts alleged in the complaint are considered true for purposes of the motion to

                                  26   dismiss. RingCentral provides cloud-based unified communication services. See Dkt. No.

                                  27   32 ¶ 14. Nextiva is a competitor to RingCentral. Id. ¶ 15. UnitedWeb owns, operates, and

                                  28   shares its principle place of business as well as multiple executives with Nextiva. Id. ¶¶
                                             Case 5:19-cv-02626-NC Document 65 Filed 04/29/20 Page 2 of 8




                                  1    12, 15–16.
                                  2            In mid-2018, Nextiva and UnitedWeb fabricated fictitious personas and created
                                  3    fake online businesses using those personas. Id. ¶¶ 21–23. At least one of those websites
                                  4    and personas were created by Nextiva’s IT director, Eric Sornoso, and hosted by Bluehost,
                                  5    a UnitedWeb-affiliated company. See id. ¶ 26. During this time, Sornoso also operated a
                                  6    business aimed at artificially boosting social-media rankings. Id. ¶ 26(a). Defendants then
                                  7    used those fake personas and businesses to post fake, positive reviews of their own
                                  8    services and fake, negative reviews of RingCentral’s services on various review platforms.
                                  9    Id. ¶¶ 24–25, 26. As a result of these reviews, RingCentral lost at least one existing
                                  10   customer and several prospective customers. Id. ¶ 34–35.
                                  11         B.   Procedural History
                                               RingCentral filed its second amended complaint on March 20, 2020, alleging claims
Northern District of California




                                  12
 United States District Court




                                  13   for (1) interference with prospective economic advantage; (2) trade libel, Cal. Civ. Code
                                  14   § 44(a), 45, 46(3); (3) defamation, Cal. Civ. Code §§ 44 et seq.; and (4) unfair competition,
                                  15   Cal. Bus. & Prof. Code §§ 17200 et seq. See id. As the defamation claim was new,
                                  16   RingCentral concurrently moved for leave to add that claim. See Dkt. No. 55. The Court
                                  17   granted that motion on April 23, 2020. See Dkt. No. 61.
                                  18           Defendants again move to dismiss RingCentral’s claims. See Dkt. No. 57. Because
                                  19   the Court already addressed RingCentral’s defamation claim in its prior order (see Dkt.
                                  20   No. 61), the Court declines to reconsider Defendants’ arguments regarding that claim here.
                                  21   All parties have consented to the jurisdiction of a magistrate judge. See Dkt. Nos. 9, 51.
                                  22   II.    Legal Standard
                                  23           A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  24   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Under
                                  25   Rule 8(a), a complaint must include a short and plain statement showing that the pleader is
                                  26   entitled to relief. See Fed. R. Civ. P. 8(a). Although a complaint need not allege detailed
                                  27   factual allegations, it must contain sufficient factual matter, accepted as true, to “state a
                                  28   claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                                                                                      2
                                           Case 5:19-cv-02626-NC Document 65 Filed 04/29/20 Page 3 of 8




                                  1    (2007). The Court need not accept as true “allegations that are merely conclusory,
                                  2    unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs.
                                  3    Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). A claim is facially plausible when it “allows
                                  4    the court to draw the reasonable inference that the defendant is liable for the misconduct
                                  5    alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim also “must contain
                                  6    sufficient allegations of underlying facts to give fair notice and to enable the opposing
                                  7    party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9thCir. 2011).
                                  8    III. Discussion
                                  9        A.      Trade Libel
                                  10            Trade libel is the intentional disparagement of property that results in pecuniary

                                  11   damage. Aetna Cas. & Sur. Co., Inc. v. Centennial Ins. Co., 838 F.2d 346, 351 (9th Cir.
                                       1988). A claim for trade libel requires pleading: (1) a publication, (2) which induces other
Northern District of California




                                  12
 United States District Court




                                  13   not to deal with plaintiff, and (3) special damages. Id. Trade libel plaintiffs must also

                                  14   identify specific details about the statements, including who made the statements. See

                                  15   NPK Indus. v. Hunter, No. 15-cv-5461667, 2015 WL 5461667, at *4 (N.D. Cal. Sept. 16,

                                  16   2015) (citing First Adv. Background Servs. Corp. v. Private Eyes, Inc., 569 F.Supp.2d 929,

                                  17   937 (N.D.Cal.2008))

                                  18            Defendants first point out that some of the reviews quoted in RingCentral’s

                                  19   complaint do not concern RingCentral’s services. See, e.g., SAC ¶ 25. Those reviews,

                                  20   however, are not the subject of RingCentral’s defamation claim.

                                  21            Next, Defendants argue that RingCentral fails to plead sufficient facts to support a

                                  22   reasonable inference that Defendants made those reviews. The Court disagrees, however.

                                  23   As the Court previously stated in its order granting RingCentral leave to amend,

                                  24   RingCentral alleged that Nextiva’s IT director was responsible for registering a domain

                                  25   name, “digitalbrandentertainment.com,” for a fake business and posted a fake review with

                                  26   that persona. See id. ¶ 26(a). RingCentral also alleged that this domain was hosted by a

                                  27   UnitedWeb-affiliated company. Id. ¶¶ 26(a), (b).

                                  28            In their reply, Defendants point out that these allegations do not directly tie to the
                                                                                        3
                                           Case 5:19-cv-02626-NC Document 65 Filed 04/29/20 Page 4 of 8




                                  1    negative reviews, which were not affiliated with the “digitalbrandentertainment.com”
                                  2    domain. But RingCentral’s complaint alleges more than just one domain name.
                                  3    RingCentral identifies a host of fake domains posing as “verified users.” See SAC ¶ 25.
                                  4    These allegations allow the reasonable inference that Defendants or its agents indeed
                                  5    created fake domains and posted reviews affiliated with those domains, some of which
                                  6    were used to praise Nextiva’s services, while others were used to denigrate RingCentral’s
                                  7    services. Twombly and Iqbal require only plausibility, not certainty. These allegations
                                  8    suffice to raise a plausible inference that Defendants were responsible for the reviews.
                                  9           Defendants also contend that the alleged reviews were merely statements of opinion
                                  10   and are not actionable under the First Amendment. “While ‘pure’ opinions are protected
                                  11   by the First Amendment, a statement that ‘may . . . imply a false assertion of fact’ is
                                       actionable.” Partington v. Bugliosi, 56 F.3d 1147, 1153 (9th Cir. 1995) (quoting
Northern District of California




                                  12
 United States District Court




                                  13   Milkovich v. Lorain Journal Co., 497 U.S. 1, 19 (1990)). To determine whether a
                                  14   statement contains an assertion of objective fact, the Ninth Circuit uses a three-part test:
                                  15   “(1) whether the general tenor of the entire work negates the impression that the defendant
                                  16   was asserting an objective fact, (2) whether the defendant used figurative or hyperbolic
                                  17   language that negates that impression, and (3) whether the statement in question is
                                  18   susceptible of being proved true or false.” Id. (citing Unelko Corp. v. Rooney, 912 F.2d
                                  19   1049, 1053 (9th Cir. 1990)); see also Obsidian Fin. Grp., LLC v. Cox, 740 F.3d 1284,
                                  20   1293 (9th Cir. 2014).
                                  21          The negative reviews in question all purport to be from actual clients of
                                  22   RingCentral. See SAC ¶ 26. They also state that RingCentral doubled prices, refused to
                                  23   cancel lines, and billed for numbers they did not use. Id. These statements are susceptible
                                  24   of being proved true or false. And the “general tenor” of the statements do not negate the
                                  25   impression that the speakers were asserting objective facts. Indeed, each statement was
                                  26   posted on an online review website, suggesting that the speakers intended to convey
                                  27   objective truths about their experience with RingCentral’s services. The reviews were also
                                  28   not so hyperbolic as to negate the impression that the reviewers were asserting objective
                                                                                      4
                                           Case 5:19-cv-02626-NC Document 65 Filed 04/29/20 Page 5 of 8




                                  1    facts. Partington, 56 F.3d at 1153.
                                  2           Finally, Defendants argue that RingCentral failed to allege that it suffered special
                                  3    damages as a result of their alleged actions. Under California law, a trade libel plaintiff
                                  4    “must also prove that the statement played ‘a material and substantial part in inducing
                                  5    others not to deal with [the plaintiff].’” Piping Rock Partners, Inc. v. David Lerner
                                  6    Assocs., 946 F. Supp. 2d 957, 981 (N.D. Cal. 2013) (quoting Erlich v. Etner, 224 Cal. App.
                                  7    2d 69, 73 (1964)). Here, RingCentral identifies one customer, Woven, who cancelled its
                                  8    account with RingCentral due to “[o]nline reviews especially from trustpilot.com.” SAC
                                  9    ¶ 34. RingCentral also identifies several prospective customers who declined to purchase
                                  10   RingCentral’s products because of “online reviews.” Id. ¶ 35.1
                                  11          Defendants argue that RingCentral failed to adequately allege that these damages
                                       were proximately caused by its alleged conduct. Indeed, RingCentral does not allege that
Northern District of California




                                  12
 United States District Court




                                  13   Defendants were responsible for any negative review on trustpilot.com. But Woven and
                                  14   the prospective RingCentral customers spoke of online reviews generally in addition to
                                  15   specific reviews. While RingCentral must eventually prove that those customers actually
                                  16   read the reviews supposedly posted by Defendants and that those reviews played a
                                  17   substantial and material role in their decision to pursue other services, it is enough at this
                                  18   stage that RingCentral identified the damages with specificity and that RingCentral’s
                                  19   allegations are plausible.
                                  20          Accordingly, the Court DENIES Defendants’ motion to dismiss RingCentral’s trade
                                  21   libel claim.
                                  22        B.    Interference with Prospective Economic Advantage
                                  23          Interference with prospective economic advantage requires “(1) an economic
                                  24   relationship between the plaintiff and some third party, with the probability of future
                                  25   economic benefit to the plaintiff; (2) the defendant’s knowledge of the relationship; (3)
                                  26
                                  27   1
                                        As Defendants note, some of these customers closed their inquiry in early 2018, before
                                  28   Defendants’ allegedly began their false review scheme. See Dkt. No. 57 at 18. The Court
                                       will not consider those customers in its analysis.
                                                                                     5
                                           Case 5:19-cv-02626-NC Document 65 Filed 04/29/20 Page 6 of 8




                                  1    intentional acts on the part of the defendant designed to disrupt the relationship; (4) actual
                                  2    disruption of the relationship; and (5) economic harm to the plaintiff proximately caused
                                  3    by the acts of the defendant.” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th
                                  4    1134, 1153 (2003) (quoting Westside Ctr. Assocs. v. Safeway Stores 23, Inc., 42 Cal. App.
                                  5    4th 507, 521–22 (1996)).
                                  6           Defendants raise three arguments in support of their motion to dismiss
                                  7    RingCentral’s interference claim. None are persuasive.
                                  8           First, Defendants argue that RingCentral failed to identify the disruption of any
                                  9    business relationship with a specific third party containing the possibility of future
                                  10   economic benefits. See Dkt. No. 57. RingCentral, however, alleged that at least one of its
                                  11   then-existing clients cancelled its account due to negative online reviews. See SAC ¶ 34.
                                       This established commercial relationship certainly contains the probability of future
Northern District of California




                                  12
 United States District Court




                                  13   economic benefit. See AlterG, Inc. v. Boost Treadmills LLC, 388 F. Supp. 3d 1133, 1152
                                  14   (N.D. Cal. 2019). RingCentral also identified various potential client customers who cited
                                  15   negative online reviews as their reason for not purchasing its services. Id. ¶ 35. While
                                  16   sparse, RingCentral’s allegations suggest that these prospective customers would not have
                                  17   “closed [their] inquir[ies]” into RingCentral’s services but for Defendants’ alleged
                                  18   misconduct. See id.
                                  19          Defendants’ second and third arguments are closely related to their trade libel
                                  20   arguments discussed above. See Dkt. No. 57. Interference with prospective economic
                                  21   advantage is actionable only if the underlying conduct is independently wrongful of the
                                  22   interference itself. Korea Supply, 29 Cal. 4th at 1153. As explained above, Defendants’
                                  23   underlying conduct consists of trade libel and defamation, which are independently
                                  24   tortious acts. Likewise, Defendants’ argument that RingCentral failed to link its
                                  25   allegations of damages to Defendants’ alleged misconduct fails for reasons stated above.
                                  26          Accordingly, the Court DENIES Defendants’ motion to dismiss RingCentral’s
                                  27   interference with prospective economic advantage claim.
                                  28
                                                                                      6
                                           Case 5:19-cv-02626-NC Document 65 Filed 04/29/20 Page 7 of 8




                                  1        C.      Unfair Competition
                                  2             The UCL prohibits any “unlawful, unfair, or fraudulent business act or practice.”
                                  3    Cal. Bus. & Prof. Code § 17200; see also Cel-Tech Commc’ns, Inc. v. Los Angeles
                                  4    Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999). “Because Business and Professions Code
                                  5    section 17200 is written in the disjunctive, it establishes three varieties of unfair
                                  6    competition—acts or practices which are unlawful, or unfair, or fraudulent.” Cel-Tech, 20
                                  7    Cal. 4th at 180. “Each prong of the UCL is a separate and distinct theory of liability.”
                                  8    Kearns v. Ford Motor Co., 567 F.3d 1120, 1127 (9th Cir. 2009).
                                  9             Here, RingCentral has stated claims for trade libel, defamation, and interference
                                  10   with prospective economic advantage. RingCentral’s UCL claim therefore survives as
                                  11   well. The Court DENIES Defendants’ motion to dismiss RingCentral’s UCL claim.
Northern District of California




                                  12       D.      Alter Ego Liability
 United States District Court




                                  13            Defendants argue that UnitedWeb should be dismissed because RingCentral has not
                                  14   adequately alleged alter ego liability. Under California law, alter ego liability is
                                  15   appropriate when two requirements are met: “First, where there is such a unity of interest
                                  16   and ownership that the individuality, or separateness, of the said person and corporation
                                  17   has ceased; and, second, where adherence to the fiction of the separate existence of the
                                  18   corporation would ... sanction a fraud or promote injustice.” In re Schwarzkopf, 626 F.3d
                                  19   1032, 1038 (9th Cir. 2010) (internal quotation marks and citation omitted). The first
                                  20   requirement looks to factors such as the “[c]ommingling of funds and other assets [and]
                                  21   failure to segregate funds of the separate entities . . .; the treatment by an individual of the
                                  22   assets of the corporation as his own . . .; the disregard of legal formalities and the failure to
                                  23   maintain arm’s length relationships among related entities . . .; [and] the diversion [of
                                  24   assets from a corporation by or to a] stockholder or other person or entity, to the detriment
                                  25   of creditors, or the manipulation of assets . . . between entities so as to concentrate the
                                  26   assets in one and the liabilities in another.” Id. (quoting Assoc. Vendors, Inc. v. Oakland
                                  27   Meat Co., Inc., 210 Cal. App. 2d 825, 837–40 (1962) (alterations in original)).
                                  28            Here, in support of its assertion of alter ego liability, RingCentral alleges that
                                                                                        7
                                           Case 5:19-cv-02626-NC Document 65 Filed 04/29/20 Page 8 of 8




                                  1    UnitedWeb and Nextiva share multiple executives, have the same place of business,
                                  2    principal shareholders, and file their annual reports on the same dates. SAC ¶¶ 15–16.
                                  3    These allegations, while striking, are not sufficient to establish an alter ego relationship.
                                  4    They do not suggest that UnitedWeb and Nextiva comingle funds or disregard legal
                                  5    formalities. Schwarzkopf, 626 F.3d at 1038.
                                  6           Accordingly, the Court GRANTS Defendants’ motion to dismiss UnitedWeb. The
                                  7    Court is mindful, however, of the fact that information that could conceivably establish an
                                  8    alter ego relationship is likely within Defendants’ control. Thus, RingCentral may seek
                                  9    leave to amend its complaint if it discovers facts suggesting an alter ego relationship.
                                  10   IV. Conclusion
                                  11          The Court GRANTS IN PART Defendants’ motion to dismiss UnitedWeb. The
                                       Court otherwise DENIES IN PART Defendants’ motion to dismiss RingCentral’s second
Northern District of California




                                  12
 United States District Court




                                  13   amended complaint. RingCentral may not add new claims or parties without further leave
                                  14   of the Court.
                                  15          IT IS SO ORDERED.
                                  16
                                  17   Dated: April 29, 2020                      _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  18                                                    United States Magistrate Judge
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                      8
